Citation Nr: 0720549	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  97-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for heart disease and 
hypertension.

3.  Entitlement to service connection for multiple joint 
disabilities, including a bilateral knee disability, 
rheumatoid arthritis of multiple joints, osteoarthritis of 
the lumbar spine, and a right ankle disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from January 
1957 to January 1960.  The veteran served in the reserves 
prior to active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.  

In March 1997, the veteran had a hearing before a hearing 
officer at the RO.  In June 1998, the veteran testified 
before the undersigned Veterans Law Judge.  Transcripts of 
these hearings have been made part of the record.

The veteran's appeal has previously been before the Board on 
multiple occasions.  In October 1998, the appeal was remanded 
for additional development.  In July 2000, the Board denied 
the veteran's claims.  The veteran appealed the July 2000 
Board decision to the United States Court of Appeals for 
Veteran's Claims (Court), which issued an April 2001 order 
vacating the Board's decision and remanding the matter to the 
Board.  In compliance with that order, the Board remanded the 
veteran's appeal in September 2002 in order to allow the RO 
to issue a Veterans Claims Assistance Act of 2000 (VCAA) 
notification letter.  In August 2003, the Board remanded the 
appeal in order to obtain additional records and afford the 
veteran a VA examination.  In February 2006, the Board 
remanded the veteran's appeal with directions to issue the 
veteran an additional VCAA notification letter.  The 
directives contained in the various Board remands have been 
followed and the appeal is ready for adjudication on the 
merits. 


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's appeal has 
been obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and he has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The veteran complained of a postnasal drip upon his 
separation examination; there is medical evidence of a 
current diagnosis of sinusitis manifested by a postnasal 
drip; there are competent opinions both for and against the 
contended causal relationship; the medical evidence is in 
relative equipoise as to whether the veteran's sinusitis 
began during service. 

3.  There is no medical evidence of hypertension or chronic 
heart disease during service or for decades thereafter and 
the preponderance of the evidence, to include multiple 
competent opinions, is against a nexus between the veteran's 
cardiovascular disease, to include hypertension and any 
incident of or finding recorded during service.  

4.  The veteran had joint complaints during service, to 
include the left knee and right ankle, the separation 
examination was negative for any pertinent abnormal findings 
and there is no post-service medical evidence of a joint 
disorder until decades after the veteran's discharge from 
service; the preponderance of the evidence, to include 
multiple competent opinions, is against a nexus between a 
disability of any joint, to include arthritis, any incident 
of or finding recorded during service.  


CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, the 
veteran's sinusitis was incurred during active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  Heart disease and hypertension were not incurred or 
aggravated during service, nor may they be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  A multiple joint disability, including a bilateral knee 
disability, rheumatoid arthritis of multiple joints, 
osteoarthritis of the lumbar spine, and a right ankle 
disorder, were not incurred or aggravated during service, nor 
may arthritis of any joint be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
February 2004 and April 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claims.  The April 
2006 letter provided notice of the type of evidence necessary 
to establish disability ratings and effective dates for the 
claims on appeal.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
appealed AOJ decision was pending at the time the VCAA was 
enacted and, as such, notice prior to that decision was not 
possible.  The Court acknowledged in Pelegrini, however, that 
some claims were pending at the time the VCAA was enacted and 
that proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.

In this case, the February 2004 and April 2006 VCAA 
notification letters were provided to the veteran pursuant to 
Board remands, and therefore, after the original RO decisions 
that are the subject of this appeal.  The United States Court 
of Appeals for the Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Subsequent to the February 2004 
letter, the veteran's claims were readjudicated in an October 
2005 supplemental statement of the case.  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision and any timing error 
regarding the February 2004 letter has been cured.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

As the veteran did not submit any evidence after the second, 
April 2006 VCAA letter, the RO did not issue an additional 
supplemental statement of the case.  Also, while notice of 
ratings and effective dates were provided to the veteran in 
March 2007, complying with Dingess, supra, such notice was 
post-decisional and, therefore, not timely.  Where such an 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, any timing deficiency with regard to the 
Dingess requirements would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claims for service connection.  
Sanders, *5 (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that this 
timing defect in Dingess notice affected the essential 
fairness of the adjudication.  Sanders, *10.  Moreover, the 
failure by the VA regional office to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  In such a case, a remand would be utterly 
useless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 541, 546 
(1991).  Thus, the presumption of prejudice is rebutted.  

While the veteran does not have the burden of showing 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private 
medical records, service medical records, and VA medical 
records, including the report from the most recent 
examination performed in October 2004.  After review of the 
record, the Board finds that there is competent, non-
speculative evidence regarding the claimed contended causal 
relationships, including two VA examinations that included 
nexus opinions.  Under these circumstances, there is no duty 
to provide an examination or another medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2005); 38 C.F.R. § 3.6(a) 
and (d) (2006).  

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2006).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2005).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, such as cardiovascular-renal disease, 
including hypertension, and arthritis, will be granted 
service connection if manifested to a compensable degree 
within one year from the date of separation from service even 
though there is no evidence of such disease during the period 
of service.  See 38 C.F.R. §§ 3.307, 3.309.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 


Factual Background:  Sinusitis

In the November 1999 statement, the veteran contended that 
his sinus problem was aggravated by service.  He stated that 
he had hay fever and allergies when he was a child, but by 
age 16 he had outgrown these disabilities.  He stated that on 
active duty he was in a different climate than that he had 
grown up in and he was exposed to different allergens.  He 
asserted that he began to experience a recurrence and 
worsening of symptoms including facial pain, swelling and 
nasal discharge.

In a report of medical history completed in January 1956, 
while enlisting in the U.S. Navy Reserves, the veteran noted 
a history of hay fever.  In a report of medical history 
completed in January 1957, while enlisting for active duty, 
the veteran noted that he had a history of sinusitis and hay 
fever.  A clinician added a note to the January 1957 report 
indicating that the veteran's sinusitis had been asymptomatic 
since the veteran was 16.  In a December 1959 medical 
examination, completed at the time of separation from 
service, the veteran was noted to have a post nasal drip.  No 
specific disability was diagnosed. 

The veteran underwent a VA sinus examination in February 
1999.  The examiner noted review of the veteran's claims 
file.  The veteran reported that he had sinus problems that 
consisted of some post nasal drip and pressure.  The veteran 
stated that he had hay fever as a child and reported that it 
got worse when he moved to California.  The veteran has never 
had a known episode of acute sinusitis.  The examiner found 
that the veteran had a deviated nasal septum with a 50% 
right-sided obstruction and allergic rhinitis.  The clinician 
highlighted that the veteran had a cyst in his maxillary 
sinus that was asymptomatic.  The examiner opined that the 
veteran's nasal sinus problems were related to this partial 
nasal obstruction and his allergic rhinitis and that these 
conditions had not been aggravated by service.

In a December 2, 1999 letter, a private medical doctor 
reported that he had treated the veteran since February 1999 
for several disabilities, including allergic sinusitis.  He 
noted review of past medical history documents and the 
veteran's November 1999 letter.  The clinician opined that it 
was as likely as not that his health problems dated back to 
his military service as stated in his letters.

In a December 3, 1999 letter, a private doctor of osteopathy 
stated that he had known the veteran since 1974.  He noted 
that he had reviewed "supporting documentation" and the 
November 1999 letter written by the veteran and he opined 
that it was as likely as not that his health problems dated 
back to his years in the Navy.  He did not indicate what 
specific disabilities were related to service and he did not 
provide a basis for his opinion.

In a December 13, 1999 letter, another medical doctor wrote 
that he had known the veteran since 1974.  He noted review of 
the veteran's November 1999 letter and accompanying medical 
records.  He opined that it was as likely as not that his 
health problems, including allergic rhinitis dated back to 
the veteran's years in the Navy.

The veteran underwent a VA examination in October 2004.  The 
examiner reviewed the veteran's claims file, including the 
private nexus opinions of record.  The veteran reported to 
the examiner that he had postnasal drainage for a long time, 
starting while in was in service.  The veteran currently 
experienced postnasal drainage in the spring and fall; he 
occasionally took antihistamines.  The examiner found that 
the veteran had a history of sinusitis, with a normal 
examination.  An X-ray revealed mild mucosal thickening of 
the ethmoid sinus.  The examiner opined that the veteran's 
sinusitis was not incurred or aggravated by service.  She 
found that he had been having sinusitis from his teenage 
years and there is no evidence that it was aggravated by 
service.

Analysis

The record contains multiple opinions regarding whether there 
is a connection between the veteran's service and sinusitis.  
As a physician assistant, the veteran is competent to provide 
an opinion regarding medical causation.

Upon entry into service, the veteran indicated that he had a 
history of sinusitis.  Although the veteran was noted to have 
a post nasal drip upon discharge, he was not diagnosed as 
having any specific disability and no etiology of the post 
nasal drip was given.  

The claims file includes three letters written in December 
1999 by three clinicians.  The medical professionals note 
review of medical documents and a letter written by the 
veteran, wherein he described his disabilities and how he 
believed that were related to service.  Each clinician noted 
that it was more likely than not that the veteran had 
sinusitis related to service.  None of the doctors provided a 
rationale for his opinion.

The claims file also includes opinions contained in February 
1999 and October 2004 examination reports.  Both examiners 
found no evidence of sinusitis in the service medical 
records.

The record contains competent opinions that support a causal 
link between the veteran's service and sinusitis (including 
the veteran's own statements) and evidence that weighs 
against such a nexus.  The Board finds that the evidence is 
in relative equipoise and therefore supports the claim.  In 
support of this conclusion, the veteran was found to have a 
post nasal drip upon separation from service and his own 
competent statements are to the effect that he has had the 
same problem since service and that it has been attributed to 
sinusitis.  There is medical evidence of a current diagnosis 
of sinusitis manifested by a post-nasal drip.  

The Board is cognizant that the earliest medical evidence of 
the veteran having sinusitis post-service is the February 
1999 VA examination, which was many years after his 
separation from service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992). However, unlike the other disabilities at issue, the 
separation from service examination did include a pertinent 
clinical finding and the veteran, with his medical 
background, is competent to diagnose sinusitis.  Also, while 
the October 2004 sinus VA examination was normal, a 
longstanding history of sinusitis with postnasal drip was 
noted, which is supported by other medical evidence and 
sinusitis is characterized by remissions and exacerbations.   



Factual Background:  Heart Disease and Hypertension

The veteran contends, in essence, that his heart disease and 
hypertension began during or as the result of service.  He 
asserts that he had episodes of tachycardia while on active 
duty and that his current cardiac disease is related to 
stress experienced during service.  He has indicated that he 
began to have elevated blood pressure in the mid-1980s.  

The veteran was a hospital corpsman during the service and is 
a physician assistant.  He testified that he worked in the 
health care field for about 40 years.  The veteran further 
testified that he often treated himself for his disabilities.

A report of medical history completed at the time of the 
veteran's enlistment in the U.S. Navy Reserves indicates that 
the veteran had a rheumatic fever at the age of 8, but that 
there was no evidence of heart damage or ill effects.  A 
December 1959 document indicates that the veteran had had 
episodes of tachycardia and had a pulse of 112 on that day.

An April 1997 letter from a medical doctor indicates that the 
veteran was first noted to have hypertension in 1992.

The veteran underwent a VA examination in February 1999.  The 
examiner noted review of the veteran's claims file.  She 
diagnosed the veteran as having hypertension, hypertensive 
heart disease and cardiac palpitations.  The examiner opined 
that it was not as likely as not that any cardiovascular 
condition was related to service.  She based her opinion on 
review of the veteran's claims file, which did not disclose 
evidence in the service medical records of hypertension, 
arrhythmia or other cardiovascular disorder.

In a December 2, 1999 letter, a private medical doctor noted 
that he had treated the veteran since February 1999 for 
several disabilities, including hypertension.  He noted 
review of past medical history documents and a letter written 
by the veteran in November 1999 in which the veteran details 
his medical history and the reasons he believes his 
disabilities are related to service.  The clinician opined 
that it was as likely as not that the veteran's health 
problems dated back to his military service as stated in the 
veteran's letters.

In a December 3, 1999 letter, a private doctor of osteopathy 
stated that he had known the veteran since 1974.  He noted 
that he had reviewed "supporting documentation" and the 
November 1999 letter written by the veteran and he opined 
that it was as likely as not that his health problems dated 
back to his years in the Navy.  He did not indicate what 
specific disabilities were related to service and he did not 
provide a basis for his opinion.

In a December 13, 1999 letter, another medical doctor wrote 
that he had known the veteran since 1974.  He noted review of 
the veteran's November 1999 letter and accompanying medical 
records.  He opined that it was as likely as not that his 
health problems, including cardiac arrhythmias and 
hypertensive cardiovascular disease, dated back to his years 
in the Navy.

The veteran underwent a VA examination in October 2004.  The 
examiner reviewed the veteran's claims file, including the 
private nexus opinions of record.  The veteran related that 
he has had hypertension for fifteen to twenty years.  The 
examiner noted that the veteran did not have a history of any 
heart disease.  The veteran had no history of chest pains, 
but stated that he had shortness of breath upon exertion.  
The veteran smoked about two packs of cigarettes per day for 
forty-five years.  The examiner diagnosed the veteran as 
having hypertension, controlled on medication.  The examiner 
did not diagnose any other heart disabilities.  The examiner 
opined that it was not likely that the veteran's hypertension 
was incurred in or aggravated by service.  She highlighted 
that there was no evidence that he had hypertension while in 
service and that he had other risk factors for hypertension, 
including chronic tobacco use and family history of 
hypertension and heart disease.

Factual Background:  Multiple Joint Disabilities

The veteran contends that he began experiencing joint 
problems in service due to the cool, damp climate where he 
was stationed.  In the reports of medical history completed 
in January 1956 and January 1957, the veteran noted a history 
of rheumatic fever and swollen or painful joints.  The 
clinician adding notes to the January 1957 report indicated 
that the veteran had no complications related to his 
rheumatic fever or swollen joints.  The clinician also noted 
that the veteran had a history of a trick knee, indicating 
that the knee "catches sometimes" but did not have pain or 
swelling.  Reports of medical examination completed in 
January 1956 and January 1957 indicate that the veteran had 
pes planus, but did not note any joint disabilities.  

The veteran sought treatment for his left knee and right 
ankle in December 1959.  A December 15, 1959 treatment record 
indicates that the veteran had effusion of the left knee and 
swelling of the right ankle, but not based on any definite 
trauma.  The veteran noted pain in the knee for the previous 
few days.  The veteran was diagnosed as having weak knee 
syndrome.  A December 21, 1959 treatment document indicates 
that the veteran's knee disability would be fully 
rehabilitated in two to three weeks.   A December 31, 1959 
treatment record indicates that the veteran symptoms were 
minimal, and that the left knee was normal.  The clinician 
noted that there was no orthopedic disability of the left 
knee.  There is no indication that the veteran had any 
continued disability of the right ankle.  

The veteran underwent a VA examination in February 1999.  The 
examiner noted review of the veteran's claims file.  The 
veteran contended that his arthritis was due to the cold, 
damp climate where the veteran was stationed.  The examiner 
diagnosed degenerative joint disease of the lumbosacral 
spine, knees, hands and right ankle.  The clinician opined 
that there was no evidence that the veteran's joint disease, 
to include of the spine, was etiologically related to any 
symptoms, diseases or injuries in service.

In a December 2, 1999 letter, a private medical doctor noted 
that he had treated the veteran since February 1999 for 
several disabilities, including arthritis.  He noted review 
of past medical history documents and the veteran's November 
1999 letter.  The clinician opined that it was as likely as 
not that the veteran's health problems dated back to his 
military service as stated in his letters.

In a December 3, 1999 letter, a private doctor of osteopathy 
stated that he had known the veteran since 1974.  He noted 
that he had reviewed "supporting documentation" and the 
November 1999 letter written by the veteran and he opined 
that it was as likely as not that his health problems dated 
back to his years in the Navy.  He did not indicate what 
specific disabilities were related to service and he did not 
provide a basis for his opinion.

In a December 13, 1999 letter, another medical doctor wrote 
that he had known the veteran since 1974.  He noted review of 
the veteran's November 1999 letter and accompanying medical 
records.  He opined that it was as likely as not that the 
veteran's health problems, including seropositive rheumatoid 
arthritis, dated back to the veteran's years in the Navy.

In an August 2002 letter, another medical doctor wrote that 
he had reviewed the medical records and opined that the 
veteran's rheumatoid arthritis began to cause symptoms while 
he was in service.  He noted that there was evidence of 
involvement of the hands, knees and spine.  He noted that the 
veteran also had osteoarthritis of the spine that began to 
cause symptoms while he was in the service.

The veteran underwent a VA examination in October 2004.  The 
examiner reviewed the veteran's claims file, including the 
private nexus opinions of record.  The veteran reported that 
he was raised in a hot and dry climate.  When he was called 
to active duty where the weather was cold and damp, he began 
to have pain in the knee and multiple other joints, but 
reported that he only sought treatment for knee pain.  The 
examiner noted that the veteran was diagnosed as having 
rheumatoid arthritis in the 1980s.  The veteran mostly had 
joint pain in the knee, ankles, wrists and hands.  Regarding 
his back, the veteran stated that there was no specific 
injury in service, but rather, he developed pain during the 
course of lifting patients as a medic.  The examiner 
diagnosed the veteran as having mild degenerative joint 
disease of the lumbosacral spine and generalized mild 
degenerative joint disease of multiple joints, including the 
knees, hands and ankles.  The examiner opined that the 
veteran's degenerative joint disease was not likely incurred 
or aggravated by service.  She highlighted that there was no 
evidence that he had any trauma or injury while in was in the 
service that would cause degenerative joint disease.
Analysis

While the evidence is evenly divided and therefore supports 
the claim for service connection for sinusitis, the Board has 
determined that the preponderance of the evidence is against 
the veteran's claims for service connection for 
cardiovascular disease, to include hypertension, and a 
multiple joint disability, to include arthritis.   A review 
of the veteran's service medical records shows that he was 
treated on one occasion for left knee and right ankle pain 
and (self-reported) tachycardia, with no clinical or EKG 
confirmation of tachycardia.  These were apparently acute 
conditions, as evidence by the lack of subsequent treatment 
during service, and the lack of pertinent findings in the 
veteran's December 1959 separation examination report.  No 
definitive cardiovascular or orthopedic diagnosis was ever 
established.  Therefore, none of the claimed conditions are 
shown to have been chronic during service.  See 38 C.F.R. § 
3.303.  

The next evidence of any of the claimed conditions is found 
in VA laboratory results which show that the veteran tested 
positive for rheumatoid factor.  The earliest of these 
laboratory results is dated in June 1990, which is 
approximately 40 years after his separation from service.  
Therefore, there is no evidence that cardiovascular-renal 
disease, hypertension or arthritis became manifest to a 
compensable degree within one year of service to support 
service connection on a presumptive basis.  See 38 C.F.R. § 
3.307, 3.309.  Furthermore, a review of the February 1999 VA 
heart examination report shows that the examiner determined 
that the veteran's service medical records did not disclose 
evidence of hypertension, arrhythmia or other cardiovascular 
disorder, and that it was not as likely as not that any 
current CV (cardiovascular) condition is related to his 
service.  The examiner added that there was no evidence that 
any joint conditions or spine conditions are related 
etiologically to any symptoms, diseases or injuries during 
service.  Pursuant to the Board's remand, the veteran 
underwent additional VA cardiovascular and orthopedic 
examinations in October 2004 and the opinions obtained in 
conjunction with the evaluations weigh against the veteran's 
claims.  Following a review of the relevant medical evidence 
in the claims file, to include the three supportive 
statements from physicians noted above; a thorough history 
and physical examination, and laboratory studies, the 
examiner concluded that the veteran's cardiovascular diseases 
and joint disabilities were not incurred or aggravated during 
service.

It is pertinent to note that the separation from service 
examination included normal clinical evaluations of the 
cardiovascular and musculoskeletal systems and, as noted 
above, there is no contemporaneously recorded post-service 
medical or laboratory findings indicative of cardiovascular 
disease or a chronic joint disability until the 1990s, more 
than 30 years after service.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  In this case, the 
normal separation examination and the absence of pertinent 
abnormal clinical and laboratory findings recorded during the 
first few decades after service weighs against the claims.

In reaching this decision, the Board has considered the 
letters of Dr. P, Dr. C and Dr. K.  None of these letters are 
more than three sentences long.  In addition, none of these 
opinions are accompanied by records of treatment, nor are 
they enhanced by any additional medical comment or citation 
to clinical findings during service, or thereafter.  In 
summary, these opinions lack any indicia of reliability to 
warrant the conclusion that their probative value outweighs 
the evidence against the claims, including the more thorough 
February 1999 and October 2004 VA examinations with opinions.  
Briefly stated, the Board finds that the preponderance of the 
evidence is against a finding that any of the claimed 
conditions became chronic during service, or that they became 
manifest to a compensable degree within one year of 
separation from service.  The first contemporaneously record 
evidence of any of the claimed conditions comes decades after 
separation from service.  VA examiners have determined that 
the veteran does not have a cardiovascular condition or joint 
condition that is related to his service.  These opinions 
followed complete medical histories and physical examinations 
of the veteran and a review of the evidence in the claims 
file.  The relevant medical history was summarized, to 
include both positive and negative evidence.  The brief 
medical statements include references to the veteran's 
supportive documents; it is not apparent that all of the 
relevant evidence, including the service medical records and 
separation examination report, was reviewed.  

The Board is cognizant of the veteran's medical background as 
a corpsman, nurse, and physician assistant.  His assertions 
that the disabilities at issue began during service is 
competent evidence in support of his claims.  However, in 
view of the service medical records, which show no relevant 
chronic disability, the separation examination, which was 
negative for any pertinent abnormal findings, and the medical 
opinions obtained by physicians with more training and 
expertise in the area of diagnosis and causation of 
cardiovascular and orthopedic diseases, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims.  Pursuant to the Board's remands of this case, the 
veteran underwent thorough cardiovascular and joint 
examinations, and these evaluations included medical 
histories, complete physical examinations, and a review of 
the relevant evidence in the claims file.  Such is not 
apparent in the brief physician medical statements noted 
above.  Those doctors did not cite any clinical findings in 
the record, and it is apparent that the only medical records 
that were reviewed were those submitted by the veteran.  
There is no indication, for example, that the physicians 
reviewed the service medical records relating to the 
veteran's joint symptoms and work-up, which failed to result 
in a diagnosis of a relevant chronic disability, or the 
report of the separation examination, which included normal 
clinical evaluations of the cardiovascular and 
musculoskeletal systems.  While the veteran's oral testimony 
and written statements, along with the brief physician 
statements, support the claims, the Board finds that the much 
more thorough VA examinations and opinions by physicians who 
reviewed all the relevant evidence to be significantly more 
probative in nature in addressing the contended causal 
relationships.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims.  As the 
preponderance of the evidence is against the claims for 
service connection for heart disease, hypertension and 
multiple joint disabilities, including a bilateral knee 
disability, rheumatoid arthritis of multiple joints, 
osteoarthritis of the lumbar spine, and a right ankle 
disability, the benefit of the doubt doctrine is not 
applicable and the veteran's claims must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for heart disease and 
hypertension is denied.

Entitlement to service connection for multiple joint 
disabilities, including a bilateral knee disability, 
rheumatoid arthritis of multiple joints, osteoarthritis of 
the lumbar spine, and a right ankle disability, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


